                                       Case 3:20-cv-00811-RS Document 18 Filed 05/06/20 Page 1 of 2



                             1
                             2
                             3
                             4
                             5
                             6
                             7
                             8                               UNITED STATES DISTRICT COURT

                             9                            NORTHERN DISTRICT OF CALIFORNIA

                          10
                          11       METROPOLITAN LIFE INSURANCE                      Case No. 3:20-cv-00811-RS
                                   COMPANY,
                          12                                                        (Honorable Richard Seeborg)
                                                Plaintiff-in-Interpleader,
                          13
                                         vs.                                        ORDER GRANTING STIPULATION
                          14                                                        FOR DISMISSAL OF ACTION
                                   MONIQUE TAYLOR, and CHRISTINA                    WITH PREJUDICE
                          15       GILLERY, as guardian of J.W., a minor, and
                                   DOES 1 through 10, inclusive,
                          16                                                        [FRCP 41(a)(1)]
                                                Defendants-in-Interpleader.
                          17                                                        Complaint Filed: February 3, 2020

                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
                                           [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
                                                                                                   Case No. 3:20-cv-00811-RS
         213-680-2800
                                                                                                                1027731\305642171.v1
         Case 3:20-cv-00811-RS Document 18 Filed 05/06/20 Page 2 of 2



1                                           ORDER
2
3           Pursuant to the stipulation of the parties, the above-entitled action is hereby dismissed in
4    its entirety with prejudice as to all parties. Each party shall bear their or its own attorneys’ fees
5    and costs.
6
7    IT IS SO ORDERED.
8
9            May 6
     Dated: ______________, 2020                    _______________________________________
                                                     HONORABLE RICHARD SEEBORG
10                                                   UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        1
              [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
                                                                      Case No. 3:20-cv-00811-RS
